                         Case 1-20-43052-reg               Doc 1        Filed 08/24/20           Entered 08/24/20 14:45:42



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                RLCH INC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  144-69 Barclay Avenue                                           P.O. Box 604768
                                  Flushing, NY 11355                                              Bayside, NY 11360
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Queens                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                        Case 1-20-43052-reg                      Doc 1      Filed 08/24/20              Entered 08/24/20 14:45:42

Debtor    RLCH INC.                                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5313

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                      Case 1-20-43052-reg                   Doc 1         Filed 08/24/20            Entered 08/24/20 14:45:42

Debtor   RLCH INC.                                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                       Case 1-20-43052-reg                 Doc 1         Filed 08/24/20             Entered 08/24/20 14:45:42

Debtor    RLCH INC.                                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 24, 2020
                                                  MM / DD / YYYY


                             X   /s/ Lisa Lam                                                             Lisa Lam
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ George V. Utlik                                                       Date August 24, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 George V. Utlik
                                 Printed name

                                 Herrick Feinstein LLP
                                 Firm name

                                 Two Park Avenue
                                 New York, NY 10016
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     212-592-1400                  Email address      gutlik@herrick.com


                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
           Case 1-20-43052-reg         Doc 1     Filed 08/24/20      Entered 08/24/20 14:45:42




                 RESOLUTIONS OF THE BOARD OF DIRECTORS OF RLCH INC.

                                           As of August 13, 2020

       The undersigned, being all of the members of the Board of Directors (the “Board”) of
RLCH Inc., a New York corporation (the “Corporation”), do hereby consent in writing to the
adoption of the resolutions set forth below, with the same force and effect as if they had been
unanimously adopted at a duly convened meeting of the Board.

        WHEREAS, the Board had the opportunity to consult with, and to review and ask
questions about the materials presented by, the legal and financial advisors of the Corporation
regarding the Corporation’s assets, liabilities, and liquidity, and to fully consider the strategical
alternatives available to the Corporation as well as the impact of the foregoing on the Corporation’s
business, and desires to approve the following resolutions.

            NOW, THEREFORE, BE IT

            RESOLVED, that the Board has determined, after consultation with the legal and
            financial advisors of the Corporation, that it is desirable and in the best interests of
            the Corporation and its creditors and other parties in interest that a petition be filed
            by the Corporation seeking relief under chapter 11 of title 11 of the United States
            Code (the “Bankruptcy Code”), in which the authority to operate as a debtor in
            possession will be sought; and be it further

            RESOLVED, that the filing of the bankruptcy petition is hereby authorized, and
            the Corporation shall initiate a bankruptcy case and any other related proceedings;
            and be it further

            RESOLVED, that any individual duly appointed by the Board as an officer (each,
            an “Officer,” and together, the “Officers”), is authorized and directed, for and on
            behalf of the Corporation, to execute and file a petition and related documentation
            in the name of the Corporation under chapter 11 of the Bankruptcy Code in the
            United States Bankruptcy Court for the Eastern District of New York (the
            “Bankruptcy Court”) in such form and at such time as the Officer executing said
            petition and related documentation on behalf of the Corporation shall determine;
            and be it further

            RESOLVED, that each of the Officers is authorized and empowered, for and in
            the name and on behalf of the Corporation to execute, verify, and/or file or cause
            to filed (or direct others to do so on their behalf) all documents for and on behalf of
            the Corporation, including (but not limited to) schedules, statements, lists,
            declarations, affidavits, applications, motions, pleadings, and other papers in the
            Bankruptcy Court and to take any and all action which they may deem necessary


HF 13424878v.4
           Case 1-20-43052-reg        Doc 1     Filed 08/24/20     Entered 08/24/20 14:45:42




            or proper in connection with the Corporation’s chapter 11 case (the “Chapter 11
            Case”), and in connection therewith, subject to approval (for services rendered after
            the filing of a bankruptcy petition) of the Bankruptcy Court, to retain and employ
            (i) legal counsel, Herrick, Feinstein LLP; (ii) Chief Restructuring Officer, Scouler
            Kirchhein; and (iii) other professionals the Officers may deem necessary or proper
            to retain for a successful conclusion of the Chapter 11 Case; and be it further

            RESOLVED, that each of the Officers is authorized and empowered, for and in
            the name and on behalf of the Corporation, to take or cause to be executed or
            delivered all such further agreements, documents, certificates, and undertakings,
            and to incur all such fees and expenses as in their judgment shall be necessary,
            appropriate, or advisable to effectuate the purpose and intent of the foregoing
            resolutions; and be it further

            RESOLVED, that all acts lawfully done or actions lawfully taken by any Officer
            or Chief Restructuring Officer to seek relief on behalf of the Corporation under
            chapter 11 of the Bankruptcy Code, or in connection with the Chapter 11 Case, or
            any proceeding and matter related thereto, be and hereby are, adopted, ratified,
            confirmed, and approved in all respects as the acts and deeds of the Corporation.

              IN WITNESS WHEREOF, the undersigned have executed these Resolutions of
the Board of Directors of RLCH Inc. to be in full force and effect as of the date first written above.

                                                          DIRECTORS:



                                                          ________________________
                                                          LISA LAM



                                                          ________________________
                                                          STEVEN CHEUNG




HF 13424878v.4
